Citation Nr: 0904276	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.   05-21 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left arm strain 
and unspecified left arm weakness due to undiagnosed illness.  

2.  Entitlement to service connection for a bilateral foot 
disorder due to an undiagnosed illness.  

3.  Entitlement to service connection for a bilateral 
leg/knee disorder due to an undiagnosed illness.  

4.  Entitlement to service connection for diarrhea due to an 
undiagnosed illness.  

5.  Entitlement to service connection for a sleep disorder 
due to undiagnosed illness.  

6.  Entitlement to service connection for a mood disorder, 
with psychotic features.  

7.  Entitlement to an initial rating for a voiding 
dysfunction as a result of an undiagnosed illness, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to 
September 1987, and again from November 1990 to May 1991.  He 
served in Southwest Asia from January 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for urinary voiding dysfunction due to an undiagnosed illness 
(claimed as bladder dysfunction).  A 10 percent rating was 
assigned effective from September 21, 2001.  The RO denied 
entitlement to service connection for a left arm strain and 
unspecified left arm weakness, a bilateral foot disorder, a 
bilateral leg/knee disorder, diarrhea, and a sleep disorder 
all claimed as due to an undiagnosed illness.  Service 
connection was also denied for a mood disorder with psychotic 
features.  

In November 2008, a videoconference hearing was held before 
the undersigned Acting Veterans Law Judge (VLJ).  A 
transcript of that hearing is of record and associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in 
November 2001, May 2003, and December 2007.  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), held that the VCAA notice requirements applied to 
all elements of a claim.  The veteran was provided an 
additional VCAA notice as to all elements of the claims in 
December 2007.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159 (2008).  VA has a duty 
to assist the veteran which includes conducting a thorough 
and contemporaneous medical examination.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

VA regulations provide that compensation will be paid to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability if that disability (a) became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than 
December 31, 2011, and (b) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (2008).

For VA purposes, a qualifying chronic disability presently 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) An 
undiagnosed illness; or (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms (Chronic fatigue syndrome, 
Fibromyalgia, or Irritable bowel syndrome).  The term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue, (2) Unexplained 
rashes or other dermatological signs or symptoms, 
(3) Headache, (4) Muscle pain, (5) Joint pain, (6) 
Neurological signs and symptoms, (7) Neuropsychological signs 
or symptoms, (8) Signs or symptoms involving the upper or 
lower respiratory system, (9) Sleep disturbances, (10) 
Gastrointestinal signs or symptoms, (11) Cardiovascular signs 
or symptoms, (12) Abnormal weight loss, and (13) Menstrual 
disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active service in the Southwest Asia theater 
of operations during the Persian Gulf War, if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  
38 C.F.R. § 3.317(c).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the veteran contends that he has a left arm 
strain and unspecified left arm weakness, a bilateral foot 
disorder, a bilateral leg/knee disorder, diarrhea, and a mood 
disorder as a result of active service.  He also claims that 
his service-connected voiding dysfunction is more severely 
disabling than indicated by the present 10 percent 
evaluation.  Service treatment records show that in 
February 1991 the veteran injured his left forearm during 
exercise.  He complained of left forearm pain, but was able 
to move his fingers.  The diagnosis was left forearm strain.  
In a July 2000 report of medical history the veteran 
complained of foot problems and stated that he wore shoe 
inserts for arch support.  He reported he had a history of 
sleepwalking, but the examiner noted that he explained that 
it was related to dreams and was not really sleepwalking.  A 
March 1991 report of medical history noted a muscle strain to 
the left arm one month earlier.  An examination revealed 
normal upper and lower extremity, abdomen and viscera, and 
psychiatric clinical evaluations.  The veteran again noted a 
history of sleep walking.  The Board notes that records show 
the veteran served in Southwest Asia during the Persian Gulf 
War and that service connection has been established for a 
voiding dysfunction as a result of an undiagnosed illness.  

In an October 2008 statement the veteran requested that 
additional treatment records be obtained in support of his 
claims from VA medical facilities in Sayre and Wilkes Barre, 
Pennsylvania.  He noted that he was scheduled for an 
appointment with a VA physician on November 6, 2008.  The 
Board notes that, generally, VA medical records are held to 
be within the Secretary's control and are considered to be a 
part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, additional development is required prior 
to appellate review.

The Board also notes that VA examination reports dated in May 
2003 included diagnoses of possible tendinitis of the right 
elbow, bilateral hallux abductovalgus, normal left elbow, 
bilateral knee arthralgia of indeterminate etiology, left 
Achilles chronic tendinitis, possible eosinophilic colitis in 
a Gulf War veteran onset approximately six months after 
discharge, an upper airway resistance syndrome unlikely a 
result of service, and a mood disorder with a likely causal 
relationship to Persian Gulf service based upon the veteran's 
own report.  The medical evidence also includes diagnoses of 
bipolar disorder, narcolepsy, obstructive sleep apnea, sleep 
related breathing disorder, hypersomnia, and tendinitis.  A 
Social Security Administration determination found the 
veteran was disabled as a narcolepsy and bipolar disorder 
beginning in April 2001.  A January 2004 VA treatment report 
noted a diagnosis of tendinitis with symptoms suggestive of 
tendinitis and fibromyalgia.  

In statements in support of the claim the veteran's former 
spouse recalled that he had experienced physical and mental 
problems and that he had fallen asleep during the daytime on 
several occasions.  She stated he had been involved in four 
automobile accidents within a one year period and that he had 
strange dreams that he acted out during his sleep.  In a 
March 2004 statement a fellow serviceman reported that he had 
witnessed the veteran falling from his bunk on numerous 
occasions along with sleepwalking.  He recalled the veteran 
stating he had no prior history of this behavior.  

In statements in support of the claim the veteran asserted 
that he had arthritis as a result of service in the Persian 
Gulf and that he had bilateral Achilles tendonitis as a 
result of a bilateral foot disorder that had worsened during 
active service.  He also stated he continued to experience 
intermittent diarrhea as a result of an undiagnosed illness 
and continued to have problems due to a sleep disorder and 
unspecified muscle pain that began during service in 
Southwest Asia.  He asserted he had a bipolar disorder and 
depression that were manifest after service and that all of 
the issues on appeal had affected him since returning home 
from Saudi Arabia.  

The Board also notes that a VA genitourinary examination in 
May 2003 found the veteran's medical history indicated that 
taking one day of prostaglanandin as a nerve gas prevention 
resulted in frequency of urine, nocturia times five, and poor 
stream.  It was noted that he had a normal urinalysis, but 
that an immediate post-void bladder scan showed a residual of 
159 cc, indicative of incomplete bladder emptying.  The 
diagnoses included urinary problems consisting mainly of poor 
stream, frequency, and incomplete emptying of the bladder.  
The examiner stated it was unknown if this was related to 
service in Southwest Asia.  A subsequent September 2006 VA 
examiner recommended the veteran be evaluated by a 
psychiatrist because there was no abnormality in the 
urological system to account for the problems he described.  
In an October 2008 statement the veteran asserted that his 
urinary problems were due to possible benign prostatic 
hyperplasia with secondary bladder outlet obstruction.  At 
his November 2008 hearing he testified that he voided up to 
six or seven times per night.  In light of the inconsistent 
medical opinions and diagnoses and medical opinions provided 
without explanation or medical rationale, the Board finds 
additional examinations are required for adequate 
determinations.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
pertinent to the issues on appeal not 
previously reported.  After the veteran 
has signed any necessary releases, the 
identified records should be obtained 
and associated with the claims folder.  
Appropriate efforts should be taken to 
obtain any pertinent VA treatment 
records since May 2008.

All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

2.  The veteran should be scheduled for a 
VA examination by an appropriate medical 
specialist for opinions as to whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has a left arm 
strain and unspecified left arm weakness, 
a bilateral foot disorder, a bilateral 
leg/knee disorder, a chronic diarrhea 
disorder, or a sleep disorder as a result 
of service in Southwest Asia during the 
Persian Gulf War.  The examiner should 
provide a summary of any pertinent 
treatment records and reconcile any 
opinions provided with the VA medical 
opinions of record.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has a 
present psychiatric disorder as a result 
of service.  If it is determined that a 
present disability is related to service, 
the examiner should identify the specific 
incident or events during service from 
which the disorder arose.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

4.  The veteran should be scheduled for a 
VA urology examination for an opinion as 
to the extent and nature of his service-
connected voiding dysfunction.  The 
examiner should identify the present 
manifestations of any urinary disorder, 
to include an opinion as to urinary 
frequency, and identify any present 
symptoms solely attributable to a 
nonservice-connected disability.

Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



